        Case 8:20-bk-13014-MW Doc 192 Filed 08/13/21 Entered 08/13/21 21:16:24                                                                       Desc
                            Imaged Certificate of Notice Page 1 of 4
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                                 Case No. 20-13014-MW
Northern Holding, LLC                                                                                                  Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0973-8                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Aug 11, 2021                                               Form ID: pdf042                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 13, 2021:
Recip ID                 Recipient Name and Address
db                     + Northern Holding, LLC, 13217 Jamboree Rd #429, Tustin, CA 92782-9158

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 13, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 11, 2021 at the address(es) listed
below:
Name                               Email Address
D Edward Hays
                                   on behalf of Trustee Richard A Marshack (TR) ehays@marshackhays.com
                                   ehays@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@marshackhays.com;cmendoza@ecf.courtdrive.com

David Wood
                                   on behalf of Interested Party Courtesy NEF dwood@marshackhays.com
                                   dwood@ecf.courtdrive.com;lbuchananmh@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com

Elissa Miller
                                   on behalf of Interested Party Bank Direct Capital Finance emiller@sulmeyerlaw.com
                                   emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Elissa Miller
                                   on behalf of Interested Party Elissa D. Miller emiller@sulmeyerlaw.com
                                   emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Gerrick Warrington
        Case 8:20-bk-13014-MW Doc 192 Filed 08/13/21 Entered 08/13/21 21:16:24                                               Desc
                            Imaged Certificate of Notice Page 2 of 4
District/off: 0973-8                                          User: admin                                                   Page 2 of 2
Date Rcvd: Aug 11, 2021                                       Form ID: pdf042                                              Total Noticed: 1
                             on behalf of Creditor Farm Credit West FLCA gwarrington@frandzel.com, sking@frandzel.com

Matthew D. Resnik
                             on behalf of Debtor Northern Holding LLC matt@rhmfirm.com,
                             roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.c
                             om;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

Michael J Gomez
                             on behalf of Creditor Farm Credit West FLCA mgomez@frandzel.com, dmoore@frandzel.com

Nancy S Goldenberg
                             on behalf of U.S. Trustee United States Trustee (SA) nancy.goldenberg@usdoj.gov

Paul F Ready
                             on behalf of Creditor Adler Belmont Group Inc. tamara@farmerandready.com

Reed S Waddell
                             on behalf of Creditor Farm Credit West FLCA rwaddell@frandzel.com, sking@frandzel.com

Richard A Marshack (TR)
                             pkraus@marshackhays.com rmarshack@iq7technology.com;ecf.alert+Marshack@titlexi.com

Roksana D. Moradi-Brovia
                             on behalf of Debtor Northern Holding LLC roksana@rhmfirm.com,
                             matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;
                             russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

Tinho Mang
                             on behalf of Trustee Richard A Marshack (TR) tmang@marshackhays.com
                             tmang@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@ecf.courtdrive.com

Tinho Mang
                             on behalf of Interested Party Courtesy NEF tmang@marshackhays.com
                             tmang@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@ecf.courtdrive.com

United States Trustee (SA)
                             ustpregion16.sa.ecf@usdoj.gov


TOTAL: 15
Case 8:20-bk-13014-MW Doc 192 Filed 08/13/21 Entered 08/13/21 21:16:24                              Desc
                    Imaged Certificate of Notice Page 3 of 4


    1 D. EDWARD HAYS, #162507
      ehays@marshackhays.com
    2 DAVID A. WOOD, #272406
      dwood@marshackhays.com                                             FILED & ENTERED
    3 TINHO MANG, #322146
      tmang@marshackhays.com
    4 MARSHACK HAYS LLP                                                        AUG 11 2021
      870 Roosevelt Avenue
    5 Irvine, CA 92620                                                    CLERK U.S. BANKRUPTCY COURT
      Telephone: (949) 333-7777                                           Central District of California
                                                                          BY jle        DEPUTY CLERK
    6 Facsimile: (949) 333-7778

    7 Attorneys for Chapter 7 Trustee,
      RICHARD A. MARSHACK
    8

    9                             UNITED STATES BANKRUPTCY COURT
   10                CENTRAL DISTRICT OF CALIFORNIA ± SANTA ANA DIVISION
   11

   12 In re                                                  Case No. 8:20-bk-13014-MW
   13 NORTHERN HOLDING, LLC,                                 Chapter 7
   14                 Debtor.                                ORDER GRANTING APPLICATION BY
                                                             CHAPTER 7 TRUSTEE TO EMPLOY
   15                                                        MARSHACK HAYS LLP AS GENERAL
                                                             COUNSEL
   16
                                                             APPLICATION DOCKET NO. 136
   17
                                                             [UNOPPOSED MOTION ± NO SERVICE
   18                                                        OF PROPOSED JUDGMENT OR
                                                             LODGMENT PERIOD REQUIRED
   19                                                        PURSUANT TO LBR 9021-1(b)(4)]
   20

   21         The Court has read and considered the Application to Employ Marshack Hays LLP as

   22 *HQHUDO&RXQVHODQGWKH'HFODUDWLRQRI'(GZDUG+D\VLQVXSSRUW ³$SSOLFDWLRQ´ ILOHGE\

   23 &KDSWHU7UXVWHH5LFKDUG$0DUVKDFN ³7UXVWHH´ RQJuly 15, 2021, as Dk. No. 136. The Court

   24 finds, based upon the proof of service of the Notice of Application filed on July 15, 2021, as Dk.

   25 No. 137, and the Declaration of Non-Opposition filed by Tinho Mang on August 3, 2021, as Dk.

   26 No. 171, that proper notice of the Application has been given and no opposition has been received.
   27 Accordingly, the Court finds good cause to grant the Application, and the Court enters its Order as

   28 follows:


                                                         1
Case 8:20-bk-13014-MW Doc 192 Filed 08/13/21 Entered 08/13/21 21:16:24                          Desc
                    Imaged Certificate of Notice Page 4 of 4


    1         IT IS ORDERED WKDWWKH7UXVWHH¶V$SSOLFDWLRQWRHPSOR\0DUVKDFN+D\V//3DVWKH
    2 HVWDWH¶VJHQHUDOFRXQVHOLQWKLVFDVe as of June 15, 2021, pursuant to 11 U.S.C. § 327 is approved.

    3 Any compensation or reimbursement of costs shall only be paid upon application to and approval

    4 by the Court pursuant to 11 U.S.C. §§ 330 or 331.

    5                                                  ###
    6

    7

    8

    9
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23
        Date: August 11, 2021
   24

   25

   26
   27

   28


                                                          2
